Ludeling, C. J.
Hr 1870, J. T. Labit was appointed public administrator of the succession of Pierre Cabrol. Shortly afterward he instituted proceedings to remove Lastie Broussard, dative testamentary executor of P. Cabrol, from the office, and Broussard was removed and Labit was appointed in virtue of his office.
In 1875, Solomon Wise was appointed public administrator in lieu of *603J. T. Labit. On the sixth of July, Wise applied to the probate court of Yermilion parish to be recognized as administrator of this succession, rice Labit, in virtue of his office of public administrator. The court granted his demand, and from this order of the court the defunct public administrator appeals.
There is no error in the judgment of the lower court. It was by virtue of his office of public administrator that Labit held the appointment of dative executor of the estate, and when he was removed from the office his successor was properly appointed dative executor of the succession.
It is therefore ordered that the judgment appealed from be affirmed with costs of appeal.